The opinion of the Court was delivered by
Lewis, J.
The money in Court arises from the sheriff’s sale of the real estate of Francis Grove. Bittinger claims priority by virtue of a judgment obtained on the 4th of April, 1849. If Grove had no estate in the land, either legal or equitable, at that time, Bittinger’s judgment is not entitled to priority. Let us look into the origin of Grove’s title. Proceedings for the partition of the real estate of Samuel Jacobs, deceased, took place in the Orphans’ Court of Adams county. The Court ordered the estate to be sold by the administrator. It was sold on the' 21st October, 1848, to Francis Grove, upon certain conditions in writing, published at the sale, and signed by the parties. That sale, thus made, was reported to the Orphans’ Court, and confirmed on the 20th November, 1848. In contemplation of law the conditions of sale, thus confirmed by the Court, are to have the same effect *480as if they had been prescribed by the Court in the order of sale. In a judicial sale, where the obje.ct is payment of debts, or distribution, the time of payment is of the essence of the contract. It influences the bidders at the sale. It is against equity to give a purchaser the advantage of bidding as at a cash sale, and after-wards to give him the benefit of paying by instalments. This may be all well enough where it is by consent of all the parties in interest. But where the law controls the proceedings for the benefit of minors and others, it is not to be allowed. If the circumstances of the estate are discovered to be such as to make an extension of the time of payment desirable, in general, upon a failure to comply with the terms of the contract, the Court would order a resale with notice of the more favorable conditions. They might, perhaps, in a proper case, if satisfied that the interests of the parties would be promoted by it, allow the purchaser an extension of time. But it is clear that the administrator has no right thus to alter the terms of the contract without the leave of the Court. The contract with Grove was, that he was to pay one-half the purchase-money, and secure the residue, on the 1st April, 1849, and on failure to do so the administrator Avas at liberty to resell the land with or without notice, and Grove, in that case, Avas to forfeit what he had paid. There was a total failure on the part of Grove to comply with the conditions of sale. The 1st of April, 1849, passed, and Grove neither paid nor offered to pay or secure any part of the purchase-money. He stood thus in default on the 4th of April, 1849, when Bittinger’s judgment was entered. It is clear that at that time he had no legal estate in the premises. It is equally clear that he had none which he could have enforced in equity, for the reasons already stated. In ordinary cases, it is true that time is not of the essence of the contract. But where the law requires the conversion of land into money, for the purposes of justice, the rule is altogether different. Justice is not to be delayed for the accommodation of individual interests. As Grove had no estate in the land, legal or equitable, at the time Bittinger’s judgment was entered, that judgment was not a lien on the premises sold to the exclusion of the judgments’ given to Jacobs for the purchase-money. In general a judgment in Pennsylvania does not open and close so as to bind subsequent acquisitions: 2 Yeates 23; 6 Bin. 135. It was the business of Bittinger, if he desired to make his judgment a lien on the land, to revive it after Grove acquired title. This, it is true, he did, but not in time to cut out the judgments of Jacobs. The administrator of Samuel Jacobs conveyed to Grove on Saturday evening, the 19th May, 1849, taking at the same time judgments for the-unpaid purchase-money. This transaction took' place sixteen miles from Gettysburg, the seat of justice. It was unreasonable to require the entry of the 'judgments that night. It was equally unreasonable to *481expect them to he entered on the next day, which was Sunday. They were regularly entered on Monday. And if they had been taken in compliance with the terms prescribed by the Court in the order of sale, we would hold them to be valid liens, because taken under authority of law, and because everything that could reasonably be required of the officer of the law, under the circumstances, had been done. The principle affirmed in Love v. Jones, 4 Watts 473, applies to the case. In that case the deed and judgment were taken under the supervision of the Court, as the settlement of an action in the nature of a bill for specific performance; and although the judgment was not taken until an hour after the deed was delivered, the lien of the judgment was sustained. Watt v. Steel, 1 Barr 386, was a decision upon the acts of parties where it was their business to protect themselves. The act of the law does not receive a construction so strict. Legis constructio non facit injuriara.
We regard the title of Grove as a new acquisition of the 19th May, 1849. Its validity may depend upon the confirmation of the parties interested. But whether an acquisition of that date, or a purchase and compliance with the terms of a judicial sale, is immaterial for the purpose of the present decision. In either case, the judgments of the 21st May, 1849, are entitled to the money in preference to that of the 4th April, 1849.
It is ordered that the decree of the Common Pleas be reversed, and that the money in Court for distribution be paid, fro rata, to the judgments of George Jacobs, numbered 106, Í07, and 108, and the judgment of Jacob Wirt, numbered 109, April Term, 1849.
Record remitted to the Common Pleas of Adams county, with directions to carry this decree into execution.
Black, C. J., dissented.